Citation Nr: 1450206	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-07 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and N.H.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to October 1994 and from January 1997 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2012, the appellant testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection is currently in effect for residuals of low back strain with sacroilitis (rated as 40 percent disabling), depression (rated as 30 percent disabling), and gastroesophageal reflux disease (GERD) (rated 10 percent disabling).  For purposes of determining a TDIU rating, disabilities resulting from a common  etiology will be considered as one disability.  38 C.F.R. § 4.16(a)(2).  This Veteran's  depression and GERD have been established as secondary to the residuals of low back strain and thus, his conditions result from a common etiology.  Accordingly, these disabilities are considered to be a "single" disability under 38 C.F.R. § 4.16(a) for TDIU purposes.  As the combined evaluation for these conditions is 60 percent, he meet the percentage requirement criteria of 38 C.F.R. § 4.16(a) for consideration for a TDIU.  

The Veteran's last VA examination to evaluate the claim for entitlement to a TDIU was in May 2011.  During his June 2012 hearing, the Veteran alleged a worsening of symptoms.  Thus, a new examination is warranted to ascertain the current nature and severity of his service-connected disabilities.  

Relevant ongoing medical records should also be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Ongoing VA treatment records since November 2011 should be obtained and associated with the claims file.

2.  Have the Veteran undergo a general VA examination to ascertain whether it is at least as likely as not that the Veteran's service-connected disabilities, when considered together, render him unemployable.  The claims folder must be provided to and reviewed by the examiner.

The examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities (residuals of low back strain with sacroilitis, depression and GERD), without regard to his age or the impact of any nonservice-connected disabilities, to include ankylosing spondylitis, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. 

3.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and provide an appropriate opportunity   to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



